                        IN THE UNITED STATES DISTRJCT COURT
                    FOR THE EASTERN DISTRJCT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO: 5:20-CV-00385-M

JUDSON WITHAM,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
V.                                                    )
                                                      )
UNITED STATES GOVERNMENT,                             )
JUDGE TERRANCE BOYLE,                                 )                       ORDER
DEC NEW YORK STATE,                                   )
STATE OF NEW YORK,                                    )
GOVERNOR ANDREW CUOMO,                                )
BASIL SEGGOS, DEC Commissioner,                       )
STATE OF NORTH CAROLINA,                              )
WARREN COUNTY NEW YORK,                               )
THE LAKE GEORGE COMMISSION,                           )
NEW YORK STATE CONSERVATION COM,                      )
STATE OF VERMONT,                                     )
                                                      )
       Defendants.                                    )



       Before the Court is a Memorandum and Recommendation ("M&R") issued by Magistrate

Judge Robert B. Jones on February 26, 2021 (DE 31).         In the M&R, Judge Jones recommends

that this court dismiss Plaintiff's Complaint. On March 9, 2021 , within the time period allowed

for the filing of objections to the M&R, Plaintiff filed an "Objection to Injunction" (DE 32). The

Fourth Circuit instructs:

       The Federal Magistrates Act requires a district court to make a de novo
       determination of those portions of the magistrate judge' s report or specified
       proposed findings or recommendations to which objection is made. By contrast, in
       the absence of a timely filed objection, a district court need not conduct a de novo
       review, but instead must only satisfy itself that there is no clear error on the face of
       the record in order to accept the recommendation.




           Case 5:20-cv-00385-M Document 33 Filed 07/27/21 Page 1 of 3
Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal

quotation marks, brackets, emphases, and citations omitted); see 28 U.S.C. § 636(b)(l); Fed. R.

Civ. P. 72. A plaintiff is "deemed to have waived an objection to a magistrate judge' s report if

[he] do[es] not present [his] claims to the district court." Martin v. Duffy, 858 F.3d 239, 245 (4th

Cir. 2017) (quoting United States v. Benton, 523 F.3d 424, 428 (4th Cir. 2008)). "[T]o preserve

for appeal an issue in a magistrate judge's report, a party must object to the finding or

recommendation on that issue with sufficient specificity so as reasonably to alert the district court

of the true ground for the objection." Id (quoting United States v. Midgette , 478 F.3d 616, 622

(4th Cir. 2007)). Absent a specific and timely objection, the court reviews only for "clear error"

and need not give any explanation for adopting the recommendation. Diamond, 416 F.3d at 315.

The Fourth Circuit emphasizes that, when a plaintiff proceeds prose, courts "must also be mindful

of [their] responsibility to construe pro se filings liberally." Martin, 858 F.3d at 245 (quoting

Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

       Here, Magistrate Judge Jones recommends dismissing this action because Plaintiffs claims

are essentially the same as those alleged in two previous actions, which have been dismissed and

affirmed on appeal. M&R, DE 31. Even construing the Plaintiffs "objection" liberally, the court

finds Plaintiff does not reference the M&R in any way. Rather, in his two-page filing, Plaintiff

contends that he has "proven" "minimal state contacts" for the court' s personal jurisdiction over

the Defendants and moves for the "recusal" of "all US Judicial Officers" who disagree; "OBJECTS

to Prevarications and Sophistries being employed by the Courts of the United States to FURTHER

CONCEAL and HIDE the Immense POISONING of America's Lakes and Rivers"; and asserts

"[t]here are NO Genuine Grounds to Enjoin Plaintiff Witham based on New Yorks DAMS being

used to DESTROY LIVES, KILL Businesses and People. PLAINTIFF WITHAM Objects To Any



                                                  2

           Case 5:20-cv-00385-M Document 33 Filed 07/27/21 Page 2 of 3
Sanctions because of New York's CROOKED LYING FRAUDULENT PRACTICES, POLICIES

and CUSTOMS. WITHAM OBJECTS To Sanctions and the Court' s Injunctions." 1 DE 32. Other

than these statements, Plaintiff raises no objection to the M&R with "sufficient specificity so as

reasonably to alert the district court of the true ground for the objection." Martin, 858 F.3d at 245.

Accordingly, the court need not conduct a de novo review of Judge Jones' recommendation. See

id. After a careful review of the M&R, the court finds no clear error by the magistrate judge and

adopts the M&R in its entirety.

        In sum, the court APPROVES AND ADOPTS the M&R at DE 31 and dismisses this action

pursuant to 28 U.S.C. § 1915(e)(2)(B). As the initial screening process has been completed, the

court' s injunction imposed on February 24, 2021 is LIFTED. The Clerk of the Court is directed

to close this case.

              .
        so ORDERED this Z~
                                  -rt-day of July, 2021.


                                                RICHARD E. MYERS II
                                                CHIEF UNITED STATES DISTRICT JUDGE




1
  On February 24, 2021 , this court issued a "Prefiling Injunction" as a sanction for the Plaintiffs
"repetitive filing of unsupported and/or frivolous requests for relief, not only in this case, but also
in closed cases 5:17-CV-00171-M and 5:19-CV-00260-BR." DE 29. The court ordered that
Plaintiff was "ENJOINED from filing any additional documents in this case pending the
disposition of the initial screening process (i.e., this court' s order ruling on the Magistrate Judge's
forthcoming memorandum and recommendation), except that he may timely file one document
listing any objection(s) Plaintiff may have to the Magistrate Judge ' s recommendation" or a motion
seeking an extension of time within which to file such objection. Id.
                                                   3

            Case 5:20-cv-00385-M Document 33 Filed 07/27/21 Page 3 of 3
